In an action to recover on a commercial property insurance policy, the defendant appeals from an order of the Supreme Court, Kings County (Gammer, J.), dated January 11, 2001, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff commenced this action against the defendant, Cigna Property & Casualty Insurance Company sued herein as Cigna Property & Casualty Company (hereinafter Cigna), to recover on a commercial property insurance policy. Cigna moved for summary judgment asserting that the subject insurance policy was issued by a different insurance company, the Insurance Company of North America (hereinafter INA). The Supreme Court denied the motion. We reverse.
Cigna established its prima facie entitlement to judgment as *527a matter of law (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324; 17 Couch on Insurance 3d § 245:12). In response, the plaintiff failed to raise a triable issue of fact that Cigna issued the subject policy (see, CPLR 3212 [b]; Zuckerman v City of New York, 49 NY2d 557, 562). The policy clearly stated that INA issued the policy. Santucci, J.P., Smith, Crane and Cozier, JJ., concur.